Citation Nr: 9930592	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a separate compensable rating for 
osteomyelitis of the right tibia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1994 rating decision of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 40 percent 
for residuals of a gunshot wound to the right lower leg, 
denied a rating in excess of 30 percent for residuals of a 
gunshot wound to the right thigh, denied a rating in excess 
of 10 percent for residuals of a gunshot wound to the 
abdomen, and denied a total rating based upon individual 
unemployability due to service-connected disability.  

When this case came before the Board in July 1996, the Board 
rendered a decision denying an increased rating for residuals 
of a gunshot wound to the abdomen, and the remaining issues 
were remanded for further evidentiary development.  By letter 
dated in July 1998, the veteran clarified the issues he 
wanted to appeal.  He stated that he had never requested 
ratings higher than the 40 percent for the residuals of a 
gunshot wound to right lower leg, or higher than the 30 
percent for the residuals of a gunshot wound to the right 
thigh, and that he wanted to appeal the determination on 
osteomyelitis and its effect on his employability.  In view 
of the above, the issues on appeal were construed as set 
forth on the preceding page.  The issues of an increased 
rating for the wound to the right lower leg and right thigh 
have been effectively withdrawn and are not before the Board.  

In April 1999 this case came before the Board again, and was 
remanded to the RO for further action. 

Regrettably, the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability must be returned to the RO once again.  
Therefore, this issue will be addressed in the Remand portion 
of the decision.  

The Board also notes that in a July 1999 letter, the veteran 
appears to be raising a claim for retroactive benefits based 
on osteomyelitis.  As this issue has not been addressed by 
the RO, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's osteomyelitis of his right tibia was last 
manifested by evidence of active infection on November 30, 
1990.  

3.  By letter received at the RO in on January 31, 1992 the 
veteran claimed compensation based on osteomyelitis.

4.  There has been no medical evidence of definite involucrum 
or sequestrum, with or without any discharging sinus, nor is 
there evidence of frequent episodes of the veteran's 
osteomyelitis or constitutional symptoms.  


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for the veteran's 
osteomyelitis of the right tibia, from the date of the 
veteran's claim on January 31, 1992 through November 30, 
1995.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.43, 4.71a, 
Diagnostic Codes 5000, 5164 (1998).

2.  A 10 percent rating is warranted for the veteran's 
osteomyelitis of the right tibia, from December 1, 1995 to 
the present.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.43, 4.71a, 
Diagnostic Codes 5000, 5164 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on May 15, 1968 the veteran 
sustained multiple gunshot wounds to his right thigh, right 
leg, and left groin, and a fracture of the right tibia.  He 
was taken to a field hospital and underwent debridement of 
his right leg and thigh, and left groin.  He was transferred 
to the 106th General Hospital in Japan on May 20, 1968, and 
on May 22, 1968 underwent SAB anesthesia and partial DPC.  He 
was transferred to the U.S. Army Hospital, Fort Jackson, 
South Carolina on June 7, 1968 for further follow-up care.  
Examination showed that there was an open wound over the 
right anterior tibia and a long leg cast on the right lower 
extremity.  Following admission, the wounds of the right 
lower extremity were treated conservatively.  By September 
23, 1968 all wounds were healed and x-rays revealed 
satisfactory callous formation.  On December 16, 1968 he was 
felt to be ready for discharge from the hospital and all 
wounds were noted to be well healed, but the scar on the 
anterior right tibia was tender to palpation.  He was found 
to be medically qualified for duty, with permanent assignment 
limitations, and it was noted that he was recovering from 
gunshot wounds to the right thigh and lower leg, with 
fracture injury of the right lower leg, with subsequent 
weakness in that limb.  On his separation examination in June 
1970 it was noted that he had an L3 profile due to gunshot 
wounds to both legs sustained in Vietnam in May 1968.  

On VA examination in 1970 an x-ray of the right leg showed an 
old healed comminuted fracture of the upper and mid third 
junction of the tibia.  There were moderate sclerotic changes 
at the fracture site suggestive of an old healed 
osteomyelitis.  It was noted that there was no evidence of 
any active bone disease.  

In a letter received at the RO on January 31, 1992, the 
veteran reported that a little over one year previously, he 
had emergency surgery for an acute exacerbation of 
osteomyelitis, secondary to the gunshot wound in his right 
leg.  He reported that Dr. Callihan removed four inches of 
dead bone from his right tibia on November 27, 1990, and in 
the next nine days he underwent several more surgeries, and 
was released in December 1990.  He indicated that he returned 
to work after he was allowed the use of crutches, but was not 
able to sustain his full range of duties and was replaced in 
May 1991, and had not worked since then.  He reported that he 
had done well with regard to the surgery, but fatigued easily 
and had not been able to build much stamina.  He claimed that 
the pain in his leg was significant and worsened with 
prolonged standing and walking.  He requested re-evaluation 
of his percent of disability. 

By rating action in October 1992, the RO continued the 
disability ratings assigned for the service-connected 
residuals of gunshot wounds to the right lower leg, the right 
thigh, and the abdomen.  The RO noted that the veteran had 
reported recent treatment by a private medical doctor, but 
had not provided any reports or furnished an authorization 
for the RO to obtain such reports.

On VA examination in March 1994 it was noted that the veteran 
was status post gunshot wound to his right tibia, had 
subsequently developed osteomyelitis, and was currently 
diagnosed with chronic osteomyelitis of his right tibia.  
Objective examination showed that his wounds had healed well 
and there was no draining fistula, and no warmth or erythema.  
He had extreme sensitivity to touch over his anterior aspect 
of the right tibia.  He had full range of motion in the right 
lower extremity, and his right lower extremity was noted to 
be neurovascularly intact.  The diagnosis was status post 
gunshot wound to the right tibia, with "chronic osteo", and 
dystrophic response over the tibia which caused him to be 
unable to ambulate more than four hours at a time, sleep, or 
perform routine work.  Radiographs were reported to show 
"chronic osteo".  

In April 1995 the veteran testified at a hearing at the RO.  
He indicated that he had burning all the time, fatigue, and 
sharp pains in his tibia since he had the "osteo".  He 
described the procedure that was done to his calf as a result 
of the osteomyelitis, indicating that he lost muscle and part 
of the bone.  He claimed he had six surgeries on that leg in 
14 days.  He also described the incident in service when he 
sustained the gunshot wounds.  He indicated that the last 
doctor he had seen was on the VA examination and the last 
private doctor was Dr. Callihan, an orthopedic surgeon, who 
told him that there was nothing else that could be done.  He 
testified that as a result of the surgery he had numbness in 
his leg, all the way down to his ankle.

By rating action in November 1995, the RO continued the 
denials of a rating in excess of 40 percent for residuals of 
gun shot wound to the right lower leg, a rating in excess of 
30 percent for residuals of gun shot wound to the right 
thigh, and a rating in excess of 10 percent for residuals of 
gun shot wound to the abdomen.  The RO also denied 
entitlement to a total rating based on individual 
unemployability. 

Received in November 1995 by the RO, were treatment records 
from the Strand Orthopaedic Consultants and from Grand Strand 
General Hospital.  A treatment record from Strand Orthopedic 
Consultants showed that on November 26, 1990 the veteran was 
seen for complaints of pain in his right leg.  He reported 
that he underwent surgery to the leg after the shrapnel 
injury in Vietnam, and indicated that he had a severe open 
wound, with bone loss.  He reported that it had gradually 
healed, and had not caused significant pain until 
approximately 5 to 7 days prior.  Examination showed a very 
large abscess on the medial aspect of the right lower 
extremity in the region of the proximal tibia.  X-rays showed 
evidence of an old healed fracture with questionable bony 
destruction.  The examiner thought that it was possibly 
osteomyelitis.  On November 27, 1990 it was noted that his 
bone scan came back positive and he appeared to have 
osteomyelitis in that region.  

Records from Grand Strand General Hospital showed that on 
November 27, 1990 the veteran was admitted to the hospital.  
He indicated that he had done fairly well with his right 
lower extremity until the week prior when he noticed 
increased redness and erythema.  The treatment options and 
possible complications were discussed, as well as his guarded 
prognosis in regards to his osteomyelitis "which had 
recurred after approximately 23 years".  Examination of the 
right lower extremity showed a large abscess on the medial 
aspect of the leg, with obvious purulence and tenting of the 
skin, with necrosis.  The wide amount of erythema was noted 
to extend from the large abscess down to the mid calf and up, 
just distal to the knee joint.  He underwent incision and 
drainage with removal of necrotic bone, and curettement and 
debridement with copious saline and antibiotic irrigation.  
The impressions were acute cellulitis with osteomyelitis of 
the right proximal tibia and gunshot injury by history with 
bony destruction, proximal right tibia, 1968, in Vietnam, 
without anteceded history of osteomyelitis for similar 
difficulties, prior to the onset of his acute illness.  On 
November 29, 1990 he underwent irrigation and debridement, 
with repacking with Iodoform.  A surgical pathology report 
showed a diagnosis of chronic osteomyelitis (bone fragments), 
and suppurative and chronic inflammatory activity in the skin 
and subcutaneous tissue fragments.  

In a Grand Strand General Hospital consultation report dated 
November 30, 1990, it was noted that the veteran had the 
osteomyelitis "most likely intermittently" since his 
gunshot wound he suffered in Vietnam.  The impression was 
chronic osteomyelitis (debrided) of the right proximal third 
tibia.  On December 4, 1990 he underwent debridement of 
exposed tibia, filling of defect in tibia and covering of 
tibia with medial gastroc muscle flap, and split-thickness 
skin graft to muscle flap.  On December 11, 1990 he was 
discharged from the hospital with a diagnosis of 
osteomyelitis of the right tibia, status post incision and 
drainage on multiple occasions as well as coverage of the 
right exposed tibia with medial gastrocnemius flap and skin 
graft, and status-post placement of a Hickman catheter for IV 
antibiotic therapy.  

A record from Strand Orthopedic Consultants showed that the 
veteran was seen for follow-up from December 27, 1990 to May 
1991.  His wound was noted to be healing well.  He was warned 
of the possibility of recurrence of infection and that there 
were still possible problems that could occur leading to 
amputation.  In May 1991 he was noted to be "doing well", 
and was to return to the clinic as needed.

By rating action in December 1995, the RO continued to deny a 
rating in excess of 40 percent for the service-connected 
gunshot wound to the right lower leg, with fracture of the 
tibia, one inch shortening of he leg, and damage to muscle 
group XII.

In the July 1996 Board remand, the Board noted that the RO 
had not adequately addressed the relationship between the 
veteran's recent tibial osteomyelitis and the service-
connected gunshot wound residuals affecting the same area of 
his lower extremity.  The RO was directed to determine 
whether or not the recent right tibial osteomyelitis was 
related to the service-connected disability, evaluate the 
disability accordingly, and then consider the effects of the 
disability on the veteran's employability.  The Board noted 
since the 1992 VA examiners failed to undertake the analysis 
mandated by DeLuca v. Brown, 6 Vet.App. 321 (1993), a new VA 
examination was necessary.  The Board also noted that the 
gunshot wound residuals, including osteomyelitis, may be 
considered to be a source of exceptional interference with 
the veteran's employability that is beyond that anticipated 
by the regular ratings schedule criteria, and in that regard, 
consideration should be given to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The RO was also directed to ask the veteran 
to provide a list of all sources of medical treatment, both 
private and VA, for any symptoms related to the gunshot wound 
residuals affecting his right thigh and lower leg, and for 
right tibial osteomyelitis.  

By letter dated in August 1996, the RO requested that the 
veteran complete the enclosed VA Forms 21-4142 
(authorizations for release of information) and provide the 
names and addresses of all medical care providers who had 
treated him for any symptoms related to the gunshot wound 
residuals affecting his right thigh and right lower leg, and 
for right tibial osteomyelitis.  The record reflects that the 
veteran did not respond to this letter.  

On VA examination in September 1997, the veteran reported 
having constant pain, fatigue, and inability to sleep well.  
He indicated that due to his medical history he was unable to 
find a job.  He described his surgery in 1990, and indicated 
that he had no drainage since then and was not taking any 
antibiotics.  His main complaint was burning and aching in 
the right leg.  He felt he had decreased strength in his 
right leg and decreased endurance in the sense that he 
fatigued easily when he went up and down stairs or when he 
walked for a period of time.  He also reported having 
problems sleeping at night.  Objective examination of the 
right knee and tibia showed a well healed scar over the 
anterior medial aspect of the right tibia, and an area where 
the right gastroc flap was brought in over the right proximal 
tibia.  There was no evidence of drainage.  He was very 
hypersensitive to touch over the proximal portion of his 
right medial tibia, and he had decreased sensation over the 
lateral border of his tibia.  X-rays of the right tibia were 
reported to show no evidence of osteomyelitis.  The diagnoses 
were healed gunshot wound, right proximal tibia, and 
osteomyelitis of the right proximal tibia, healed.  The 
examiner noted that the veteran's history was consistent with 
a gunshot wound to the right tibia which subsequently went on 
to develop pseudomonas osteomyelitis.  It was noted that he 
currently had residual burning and pain in his right leg 
secondary to the residuals of his surgery and osteomyelitis, 
which were all connected to his service-connected gunshot 
wound to the right proximal tibia. 

An x-ray of the right tibia and fibula dated in September 
1997 showed findings consistent with a healed old gunshot 
wound.  There were no definite signs of osteomyelitis, but 
this could not be ruled out radiologically.  

On VA examination in October 1998 the veteran complained of a 
burning sensation at the tibial fracture site with walking 
and crossing his leg.  He reported that there had been no 
drainage from the right tibial fracture site since 1991.  
Examination of the right calf showed a healed, very tender, 6 
inch scar over the proximal right tibia with a gastroc muscle 
flap covered by a split thickness skin graft in the center of 
the scar.  There was diminished sensation to light touch over 
the lateral aspect of the right calf and the medial aspect of 
the right calf below the scar.  There was no drainage from 
the tibial fracture site or sinus tract formation.  The 
impressions included gunshot wound of the right tibia with 
open fracture of the right tibia, and chronic osteomyelitis, 
proximal third of the right tibia.  The examiner opined that 
the chronic osteomyelitis of the right tibia was attributable 
to the injuries in service.  On a radiology report dated in 
October 1998 it was noted that the absence of any significant 
interval change suggested that there was no active 
osteomyelitis, but it was also noted that this could not be 
excluded radiologically.  

By rating action in November 1998, the RO essentially granted 
service connection for the veteran's osteomyelitis, by 
including the osteomyelitis with the service-connected 
residuals of a gunshot wound to the right leg.  The RO also 
continued the 40 percent rating assigned for the service-
connected residuals of gunshot wounds to the right leg, with 
fracture of the tibia, one inch shortening of the leg, and 
damage to muscle group XII, with history of chronic 
osteomyelitis, post-operative.  The RO noted that the rating 
schedule provided that a rating for osteomyelitis would not 
be applied following cure by removal or radical resection of 
the affected bone.  

In April 1999 this case came before the Board again and was 
remanded to the RO for further action.  It was noted that 
with respect to the veteran's claim for osteomyelitis, by 
rating action in November 1998 the RO conceded that 
osteomyelitis was associated with the gunshot wound of the 
tibia, but never assigned a separate rating for the 
condition.  In the Remand, the Board noted that the veteran 
was never provided with a supplemental statement of the case 
concerning osteomyelitis.  The Board also noted that it did 
not appear that consideration was ever given to the criteria 
for 10 or 20 percent ratings as set forth in Diagnostic Code 
5000 and the instructional notes that follow.  

By rating action and supplemental statement of the case dated 
in April 1999, the RO denied a separate compensable rating 
for osteomyelitis of the right tibia.  The RO cited the 
provisions of Diagnostic Code 5000, and the accompanying 
notes, but indicated that the veteran was not entitled to a 
separate evaluation for the osteomyelitis as the evidence 
showed that he underwent treatment of osteomyelitis of the 
right tibia with surgical removal of the necrotic bone in 
November 1990.  


Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

As a preliminary matter, the Board notes that in a letter 
dated in August 1996, the RO requested that the veteran 
provide the names and addresses of all health care providers, 
VA or private, who had treated him for symptoms related to 
the gunshot wound residuals affecting his right thigh and 
lower leg and for right tibial osteomyelitis.  The Board 
notes that since the veteran has not responded to this 
request, it appears that he has not received any such 
treatment.  The Board also notes that the duty to assist is 
not always a one-way street, and although incumbent upon the 
RO, the veteran is also charged with the duty to assist in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Hence, no further assistance to the veteran 
is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a). 

The veteran's osteomyelitis should be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5000 (osteomyelitis).  That 
diagnostic code provides that where osteomyelitis (acute, 
subacute, or chronic) is inactive, following repeated 
episodes, without evidence of active infection in the past 5 
years, a 10 percent rating is warranted.  Where there is any 
discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent rating is warranted.  
Where there is definite involucrum or sequestrum, with or 
without any discharging sinus, a 30 percent rating is 
warranted.  Frequent episodes of osteomyelitis, with 
constitutional symptoms, warrant a 60 percent rating.  
Osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms, 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5000 (1998).  

A rating of 10 percent, as an exception to the amputation 
rule, is to be assigned in any case of active osteomyelitis 
where the amputation rating for the affected part is no 
percent.  This 10 percent rating and the other partial 
ratings of 30 percent or less are to be combined with ratings 
for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5000, Note 1 (1998).

A 20 percent rating, on the basis of activity within the past 
5 years, is not assignable following the initial infection of 
active osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  This 20 percent rating or the 10 percent 
rating, when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5000, Note 2 (1998).

Here, the veteran's service-connected residuals of a gunshot 
wound to the right leg, with fracture of the tibia, one inch 
shortening of the leg, and damage to muscle group XII, with 
history of chronic osteomyelitis, post-operative, are 
currently assigned a 40 percent rating, pursuant to 
Diagnostic Code 5262,  for nonunion of the tibia and fibula, 
with loose motion, requiring a brace.  In April 1999, the RO 
denied a separate compensable rating for osteomyelitis of the 
right tibia, based on a finding that the evidence showed that 
the surgical treatment of osteomyelitis of the right tibia in 
November 1990 cured the condition.  The RO cited the portion 
of Note 1 of Diagnostic Code 5000, which provides that:  
"[a] rating for osteomyelitis will not be applied following 
cure by removal or radical resection of the affected bone".  
38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 1.  

The Board finds that this portion of Note 1 does not apply to 
this case because, although the veteran underwent surgery on 
the affected part in 1990, including removal of a portion of 
the tibia, there is no indication that the osteomyelitis was 
"cured" by removal or radical resection of the affected 
bone.  In fact, on VA examination in 1994 the diagnosis was 
status post gunshot wound to the right tibia, with chronic 
osteomyelitis.  On VA examination in 1998 the diagnosis was 
chronic osteomyelitis, proximal third of the right tibia, and 
the examiner opined that the chronic osteomyelitis of the 
right tibia was attributable to the injuries in service.  
Accordingly, the Board finds that the medical evidence of 
record shows that the veteran has chronic osteomyelitis, and 
it has not been cured by removal or radical resection of the 
bone.  

Based on the objective medical evidence of record, the Board 
finds that the veteran is entitled to a separate compensable 
rating for his osteomyelitis of the right tibia.  On VA 
examination in 1970, an x-ray showed moderate sclerotic 
changes at the tibia fracture site, suggestive of an old 
healed osteomyelitis.  A private treatment record showed that 
on November 27, 1990 he was admitted to the hospital for 
treatment for osteomyelitis, and it was noted that his 
osteomyelitis had recurred after approximately 23 years.  In 
a consultation reported dated November 30, 1990, it was noted 
that he had the osteomyelitis "most likely intermittently" 
since his gunshot wound in service.  Thus, the evidence tends 
to show that his osteomyelitis had an onset in service, as a 
result of his gunshot wound to the right lower leg.  The 
private medical records from Strand Orthopedic Associates and 
Grand Strand General Hospital showed that he had a recurrence 
of the osteomyelitis in November 1990.  Subsequent to the 
surgeries in 1990 there is no evidence showing that he had a 
recurrence of active osteomyelitis.  Where there is any 
discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent rating is warranted.  
Note 2 to Diagnostic Code 5000 provides that the prerequisite 
for a historical rating is an established recurrent 
osteomyelitis.  Moreover, a 20 percent rating will be 
assigned once only to cover disability at all sites of 
previously active infection, with a future ending date.  38 
C.F.R. § 4.71a, Diagnostic Code 5000, Note 2.  Since there is 
evidence of active infection that was treated by surgery on 
November 30, 1990, it is clear that there was evidence of an 
active infection within the five year period prior to the 
claim received at the RO on January 31, 1992.  Thus, the 
Board finds that a 20 percent rating is effective from that 
date.  See 38 C.F.R. § 3.400.  Likewise, since there has been 
no recurrence of an active infection since 1990, the "future 
ending date" required by Note 2, would be at the end of the 
5 year period following the last infection or November 30, 
1995.  Hence, a 20 percent rating is warranted from January 
31, 1992, the date of claim, through November 1995.  

For the period subsequent to November 1995, the Board notes 
that a 10 percent rating is warranted where chronic 
osteomyelitis is inactive, following repeated episodes, 
without evidence of active infection in the past 5 years.  
The evidence of record shows that the veteran has had at 
least two documented episodes of active osteomyelitis, in 
service and in 1990, that his chronic osteomyelitis is 
currently inactive, and that as of the end of November 1995 
there has been no evidence of active infection in the prior 5 
years.  Note 2 provides that to qualify for the 10 percent 
rating, 2 or more episodes following the initial infection 
are required.  38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 
2.  In that regard, he has presented a private medical record 
dated in November 1990 in which the physician indicated that 
he had osteomyelitis "most likely intermittently" since his 
gunshot wound in service.  Accordingly, the criteria for a 10 
percent rating have been met, and such a rating is warranted 
from December 1, 1995 to the present.  The Board notes that a 
higher rating of 30 percent is not warranted for either 
period, as there is no evidence showing definite involucrum 
or sequestrum.  

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. § 4.43 (1998).  

The Board notes that Diagnostic Code 5000, Note 1 provides 
that partial ratings of 30 percent or less are to be combined 
with ratings for ankylosis, limited motion, nonunion or 
malunion, shortening, etc., subject to the amputation rule.  
In this case, the veteran's service-connected residuals of 
gunshot wounds to the right leg, with fracture of the tibia, 
one inch shortening of the leg, and damage to muscle group 
XII, are assigned a 40 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The Board notes that this 40 
percent rating, when combined with either a 10 or 20 percent 
rating does not exceed the maximum rating assignable under 
the amputation rule.  38 C.F.R. § 4.71a, Diagnostic Code 
5164.  

Additionally, the Board notes that since the veteran's 
osteomyelitis of the right tibia has not manifested any 
"constitutional" symptoms, he would not be entitled to a 60 
or 100 percent rating, notwithstanding the amputation rule.  
38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 1.  
"Constitutional" means "relating to the system as a whole; 
not local."  Stedman's Medical Dictionary (26th edition, 
1995).  Thus, the crucial question here is whether there is 
some manifestation of osteomyelitis beyond the local problems 
experienced in the veteran's right lower extremity.  Here, 
the veteran has neither alleged nor shown any constitutional 
symptoms resulting from his osteomyelitis which would warrant 
a 60 or 100 percent rating under Diagnostic Code 5000.  None 
of the physicians who have examined the veteran have stated 
that his osteomyelitis has caused any constitutional 
symptomatology.  Indeed, the findings regarding osteomyelitis 
have pertained only to his right lower extremity.  Since 
there is no competent medical evidence of constitutional 
complications of the osteomyelitis of his right tibia, 
ratings of 60 or 100 percent are not warranted.


ORDER

A 20 percent rating for the veteran's osteomyelitis of the 
right tibia, from January 31, 1992  through November 1995, is 
granted, subject to the regulations governing the payment of 
monetary awards.

A 10 percent rating for the veteran's osteomyelitis of the 
right tibia, from December 1995 to the present, is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

With regard to the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disability, the Board notes that the U.S. Court of Appeals 
for Veterans Claims (Court) held in Friscia v. Brown, 7 Vet. 
App. 294 (1995), that the Board has a "duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work."  

The veteran contends that he is unable to work and unable to 
find work due to his service-connected osteomyelitis.  He 
testified in April 1995 that his disability affected his full 
time employment and that he had last worked full time in May 
1991, when he was "let go" because he could not perform his 
duties.  He claimed that he drew unemployment for six months 
afterwards.  The record reflects that VA examiners in 1992, 
1997 and 1998 did not provide an opinion regarding the 
veteran's service-connected osteomyelitis and its affect on 
his ability to work.  In 1994, the VA examiner rendered a 
diagnosis of status post gunshot wound to the right tibia 
with chronic osteomyelitis, and merely noted that the 
dystrophic response over the tibia caused him to be unable to 
perform routine work.  Accordingly, an opinion on what effect 
the veteran's osteomyelitis has on his ability to work, with 
supporting rationale, should be obtained on remand.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who may have treated him 
for his service connected disabilities 
since October 1998.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
disabilities and their impact on his 
industrial adaptability.  It is 
imperative that the examiner review the 
claims folder prior to the examination.  
The examiner should provide an opinion 
regarding the extent to which the 
veteran's service-connected disability 
impairs his ability to obtain and retain 
substantially gainful employment.  The 
examiner should also provide supporting 
rationale for any opinion rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

